Exhibit 10.61
Execution Copy
NEITHER THIS INVESTMENT UNIT NOR THE PROMISSORY NOTE UNDER ARTICLE I OF THIS
INVESTMENT UNIT OR THE EQUITY SECURITIES ISSUABLE UPON EXERCISE OF THE RIGHT TO
PURCHASE UNDER ARTICLE II OF THIS INVESTMENT UNIT (COLLECTIVELY, THE “SECURITIES
REPRESENTED HEREBY”) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, TOGETHER WITH
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAW, OR AN OPINION OF COUNSEL OR
OTHER EVIDENCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
1st DETECT CORPORATION
INVESTMENT UNIT
                               , 2010
This Investment Unit (this “Unit”) has been issued by the undersigned,
                    , Inc., a Delaware corporation (the “Company”), in
connection with that certain Texas Emerging Technology Fund Award and Security
Agreement (the “Fund Agreement”), effective as of the date hereof (the
“Effective Date”), by and between the Company and the State of Texas, acting by
and through the Office of Governor Economic Development and Tourism, together
with its nominees or assigns (the “OOGEDT”), pursuant to which the Company is
receiving from the OOGEDT an award of funding under the Emerging Technology Fund
subject to conditions which could, upon satisfaction, require repayment. This
Unit is subject to all of the terms and provisions of the Fund Agreement.
This Unit consists of a promissory note (the “Note”) and a right to purchase
equity securities (the “Right to Purchase”).
ARTICLE I
NOTE
Section 1.1 Promissory Note. This Article I consists of the Note.
Section 1.2 Promise to Pay. FOR VALUE RECEIVED, the Company hereby promises to
pay to the order of the OOGEDT the principal sum equal to the full amount of all
disbursements of the Award (as defined in the Fund Agreement) that are made
prior to the First Qualifying Financing Transaction (as hereinafter defined)
from time to time under the Fund Agreement (collectively, the “Principal”)
together with interest thereon at a rate of eight percent (8%) simple interest
per annum accruing daily from the date such amounts are disbursed under the Fund
Agreement and calculated on the basis of a 365 or 366 day year, as the case may
be (“Interest”), as hereinafter set forth in this Article I.

 

 



--------------------------------------------------------------------------------



 



Section 1.3 General Payment Terms. Principal and Interest due hereunder shall be
paid in the lawful currency of the United States of America at such address as
the OOGEDT may designate.
Section 1.4 Mandatory Repayment. The Principal, together with all accrued and
unpaid Interest on the Principal balance, shall be due and payable upon demand
by the OOGEDT upon the occurrence of an Event of Default (as hereinafter
defined) in accordance with the terms hereinafter set forth and the terms of the
Fund Agreement. In the event of any conflict between the terms hereof and the
terms of the Fund Agreement with respect to mandatory repayment, the terms of
the Fund Agreement shall control.
Section 1.5 Optional Prepayment. The Company may pay, at its option, all sums of
unpaid Principal and accrued but unpaid Interest at any time on or after
eighteen (18) months following the Effective Date if the Company elects to
terminate the Fund Agreement in accordance with Section 2.13 of the Fund
Agreement.
Section 1.6 Cancellation of Note. This Note shall be canceled, the Principal and
Interest evidenced hereby shall be forgiven in its entirety and the Company
shall be released of all covenants, liabilities and obligations under this
Article I on and after the earlier of (a) the date ten (10) years after the
Effective Date and (b) the consummation of a Qualifying Liquidation Event (as
hereinafter defined).
Section 1.7 Qualifying Liquidation Event. “Qualifying Liquidation Event” means
(a) the sale, conveyance, or other disposition of all or substantially all of
the assets of the Company and its subsidiaries (taken as a whole) to persons who
are not then Company Associates (as hereinafter defined) or Company Affiliates,
or (b) the sale of the Company’s then-outstanding equity securities by the
Company’s stockholders or the Company’s merger into or consolidation with any
other entity, in each such case, in which more than fifty percent (50%) of the
voting power of the Company is transferred to persons who are not then Company
Associates or Company Affiliates. “Company Affiliate” means a person who or that
directly, or indirectly through one or more intermediaries, controls the Company
or is controlled by, or is under Common control with, such a person.
Section 1.8 Events of Default.
(a) The occurrence or existence of any “Event of Default” under Section 2.07(B)
of the Fund Agreement shall constitute an “Event of Default” hereunder.
(b) Upon the occurrence of any Event of Default, the OOGEDT shall have the right
to (i) declare all sums of unpaid Principal and accrued but unpaid Interest and
all other amounts properly payable under the Note immediately due and payable
and (ii) unless otherwise limited hereunder or under the Fund Agreement,
exercise any and all other rights available to it hereunder or under the Fund
Agreement or at law or in equity, all of which rights and powers may be
exercised cumulatively and not alternatively. Notwithstanding the foregoing, in
the event that the OOGEDT shall receive any amounts of compensatory damages as a
result of a claim of an event of default under the Fund Agreement, such amounts
(“Damage Payments”) shall be

 

2



--------------------------------------------------------------------------------



 



deemed to reduce the amount of Principal then outstanding under the Note on a
dollar for dollar basis. In the event that, following any Event of Default
hereunder, the OOGEDT receives a Damage Payment or payment of any sum of then
unpaid Principal and accrued but unpaid Interest on the Note, the OOGEDT hereby
irrevocably elects to convert that number of shares of Series B Preferred Stock
then held by the OOGEDT into shares of Common Stock of the Company in an amount
equal to (1) the total number of the shares of Series B Preferred Stock then
held by the OOGEDT multiplied by (2) the quotient obtained by dividing the
amount of (A) any such Damage Payment or (B) any such repayment by the Company
of Principal and interest on the Note, as the case may be, by the aggregate
amount of Principal and interest outstanding and unpaid under the Note
immediately prior to the receipt by the OOGEDT of such Damage Payment or
Principal and interest repayment, as the case may be.
Section 1.9 Usury. Notwithstanding any provision to the contrary contained
herein, the Fund Agreement or any other agreement entered into in connection
with this Note or as security therefor or otherwise, it is expressly provided
that in no case or event shall the aggregate of (a) all Interest on the unpaid
balance of Principal, accrued or paid from the date hereof and (b) the aggregate
of any other amounts accrued or paid pursuant hereto, which under applicable
laws are or may be deemed to constitute interest upon the indebtedness evidenced
hereby from the date hereof, ever exceed the Ceiling Rate (as hereinafter
defined). In this connection, the Company and the OOGEDT stipulate and agree
that it is their common and overriding intent to contract in strict compliance
with applicable usury laws. In furtherance thereof, none of the terms hereof
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Ceiling Rate. The Company or other parties now or hereafter becoming liable for
payment of the indebtedness evidenced by the Note shall never be liable for
interest in excess of the Ceiling Rate. If, for any reason whatever, the
interest paid or received on the Note during its full term produces a rate which
exceeds the Ceiling Rate, the OOGEDT shall credit against the principal of this
Note (or, if such indebtedness shall have been paid in full, shall refund to the
payor of such interest) such portion of said interest as shall be necessary to
cause the interest paid on this Note to produce a rate equal to the Ceiling
Rate. All sums contracted for, charged or received by the OOGEDT or the holder
of this Note for the use, forbearance or detention of the indebtedness evidenced
hereby shall, to the extent required to avoid or minimize usury and to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of this Note so that the interest rate does not
exceed the Ceiling Rate. The provisions of this Section 1.9 shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the Company and any holder of this Note. As used herein, the term
“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas laws permits
the higher interest rate, stated as a rate per annum.
Section 1.10 Cost of Collection. If the OOGEDT retains an attorney in connection
with any Event of Default or to collect, enforce or defend this Note or any
papers intended to secure or guarantee it in any lawsuit or in any probate,
reorganization, bankruptcy or other proceeding, or if the Company sues the
OOGEDT in connection herewith or any such papers and does not prevail, then the
Company agrees to pay to the OOGEDT, in addition to the Principal and Interest,
all reasonable costs and expenses incurred by the OOGEDT in trying to collect
this Note or in any such suit or proceeding, including reasonable attorneys’
fees.

 

3



--------------------------------------------------------------------------------



 



Section 1.11 Waivers. Except for any notices that are specifically required by
another provision hereof, the Company and any and all endorsers, guarantors and
sureties severally waive notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after the term hereof.
Section 1.12 Federal Tax Classification. It is expressly provided that the
promise to pay to the order of the OOGEDT that is evidenced by this Note is not
intended to be classified as indebtedness for U.S. federal income purposes
unless and until an Event of Default occurs and the OOGEDT declares payable all
sums of unpaid Principal. The Company and any and all endorsers, guarantors and
sureties agree to report the Note consistent with this Section 1.12 for all U.S.
federal income tax purposes except as otherwise required by law.
ARTICLE II
RIGHT TO PURCHASE
Section 2.1 Right to Purchase. This Article II consists of the Right to
Purchase, which certifies that, for the value received, the OOGEDT is entitled
to purchase from the Company up to the number of shares set forth in Section 2.3
below (subject to adjustment in accordance with the provisions hereof) of either
(a) shares of common stock of the Company, $0.001 par value per share (“Common
Stock”), or (b) shares (“Next Financing Shares”) of the same class of capital
stock or series of preferred stock as shall be issued in the First Qualifying
Financing Transaction (as hereinafter defined).
Section 2.2 Purchase Price. The price per share (the “Purchase Price”) of Common
Stock or Next Financing Shares, as the case may be, purchased hereunder shall be
$0.001 per share.
Section 2.3 Number of Shares.
(a) The number of shares of Common Stock or Next Financing Shares (in the case
of Sections 2.3(a)(ii)(A) and (B) below) to be issued upon the OOGEDT’s exercise
of this Right to Purchase shall be equal to the quotient obtained by dividing:
(i) The total amount of the Award disbursed as of the date of the exercise, by

 

4



--------------------------------------------------------------------------------



 



(ii) Either:
(A) if the First Qualifying Financing Transaction is closed and consummated on
or before ninety (90) days after the Effective Date, then the Stock Price (as
hereinafter defined) of such First Qualifying Financing Transaction; or
(B) if the First Qualifying Financing Transaction is closed and consummated
after ninety (90) days following the Effective Date and on or prior to the date
eighteen (18) months after the Effective Date, then eight-tenths (0.80)
multiplied by the Stock Price of such First Qualifying Financing Transaction; or
(C) if no First Qualifying Financing Transaction is closed and consummated on or
before the date eighteen (18) months after the Effective Date or the OOGEDT
exercises its Right to Purchase prior to the closing and consummation of a First
Qualifying Financing Transaction, then $100.00.
(b) No fractional shares shall be issued upon the exercise of this Right to
Purchase. Instead of any fractional share that would otherwise be issuable upon
a conversion hereunder, the Company shall pay the OOGEDT a cash amount in
respect of such fractional share based upon the applicable Stock Price of the
whole shares of Common Stock or Next Financing Shares, as the case may be,
issuable to the OOGEDT upon such exercise.
(c) The Company shall (i) notify the OOGEDT in writing of the terms of the First
Qualifying Financing Transaction as soon as practicable prior to the anticipated
closing of such transaction; (ii) deliver all material closing documentation
regarding the First Qualifying Financing Transaction to the OOGEDT so that the
OOGEDT actually receives such documentation within three (3) business days of
the closing of the First Qualifying Financing Transaction; and (iii) and provide
promptly such additional information to the OOGEDT as the OOGEDT may reasonably
request.
(d) “Stock Price” means, as applicable:
(i) With respect to Common Stock, (A) if Common Stock is sold in the First
Qualifying Financing Transaction, the price per share at which such Common Stock
is sold in the First Qualifying Financing Transaction; (B) if Common Stock is
not sold in the First Qualifying Financing Transaction, the price per share of
capital stock that is sold in the First Qualifying Financing Transaction as
determined by dividing (1) the total amount received by the Company as
consideration for the sale of such capital stock, plus the minimum aggregate
amount of additional consideration payable to the Company upon the conversion or
exchange of all such capital stock into Common Stock, if any, by (2) the total
maximum number of shares of Common Stock issuable upon the conversion or
exchange of such capital stock; or (C) if there has been no First Qualifying
Financing Transactions, then $100.00 per share; and
(ii) With respect to Next Financing Shares, the lesser of (i) the average price
per share of Next Financing Shares, if any, that are sold to Company Associates
and/or Company Affiliates in the First Qualifying Financing Transaction and
(ii) the average price per share of Next Financing Shares that are sold to
investors other than Company Associates and/or Company Affiliates in the First
Qualifying Financing Transaction.

 

5



--------------------------------------------------------------------------------



 



(e) “Company Associates” means, as of any particular date, the shareholders of
the Company (including the holders of Common Stock, preferred stock, or other
capital stock of the Company), debtholders of the Company, and holders of
convertible securities or holders of any right to purchase or acquire any
capital stock of the Company.
(f) “Company Affiliate” means a person who or that directly, or indirectly
through one or more intermediaries, controls the Company or is controlled by, or
is under common control with, such a person.
(g) “Associate Debt” means debt of the Company outstanding on the date of the
First Qualifying Financing Transaction (regardless of whether such debt is
evidenced by a promissory note, a convertible promissory note or any other form
or instrument) that is owed to any Company Affiliate or any person (or any
affiliate of such person) that is purchasing capital stock from the Company in
the First Qualifying Financing Transaction.
(h) “Stock Acquisition” means the sale by the Company’s shareholders of all of
the issued and outstanding shares of capital stock of the Company to an
acquiring person or entity.
(i) “First Qualifying Financing Transaction” means the earlier of (i) a
Qualifying Liquidation Event and (ii) the first issuance and sale of Common
Stock of the Company or other classes or series of authorized capital stock of
the Company (excluding, however, (A) any securities of the Company, other than
capital stock, that are convertible into or exchangeable or exercisable for
capital stock of the Company, such as warrants, options, or convertible debt,
and (B) any capital stock issued in exchange for the retirement or partial
retirement of any Associate Debt, including without limitation any capital stock
issued in exchange for any future promise to retire or partially retire any
Associate Debt) to occur following the Effective Date in a public offering or
private placement, for an aggregate amount of cash consideration received by the
Company from persons other than Company Associates or Company Affiliates equal
to or greater than Five Hundred Thousand Dollars ($500,000); provided, however,
that, with respect to clause (ii) above, the cash proceeds received as
consideration by the Company in the First Qualifying Financing Transaction shall
not be directly used in any single transaction or any series of related
transactions to make payments on any Associate Debt (unless the Company receives
cash proceeds in the First Qualifying Financing Transaction in excess of Five
Hundred Thousand Dollars ($500,000), in which case such excess amount may be
used to make payments on Associate Debt).

 

6



--------------------------------------------------------------------------------



 



Section 2.4 Purchase Procedure.
(a) The purchase rights represented by this Right to Purchase are exercisable by
the OOGEDT or its assignee, in whole or in part, at any time on or after the
Vesting Date (as hereinafter defined) and on or before the earlier of ninety
(90) days after (a) the First Qualifying Financing Transaction and (b) the date
thirty (30) months after the Effective Date, by delivering to the principal
office of the Company, or at such other office or agency as the Company may
designate by notice in writing to the OOGEDT, a duly executed Notice of Purchase
in the form attached hereto as Exhibit A and, upon payment of the per share
Purchase Price multiplied by the total number of shares thereby purchased (the
“Aggregate Purchase Price”) (at the sole option of the OOGEDT, to be paid by
cash or by check or bank draft payable to the order of the Company, by cashless
exercise as described below or by cancellation of indebtedness of the Company to
the OOGEDT), whereupon the OOGEDT shall be entitled to receive a certificate for
the number of shares of Common Stock or Next Financing Shares, as the case may
be, so purchased. The OOGEDT, in its sole discretion, shall elect whether to
purchase Common Stock or Next Financing Shares upon its exercise of the purchase
rights hereunder.
(b) “Vesting Date” means the earlier of (i) the date eighteen (18) months after
the Effective Date; (ii) the date on which the First Qualifying Financing
Transaction is closed and consummated; or (iii) the date on which any of the
following events occur: (A) any capital reorganization or any reclassification
of the capital stock of the Company; (B) any consolidation or merger of the
Company; (C) the disposition or transfer of assets of the Company other than in
the ordinary course of the Company’s business; (D) any dividend or other
distribution to the holders of capital stock of the Company in the form of any
asset, including without limitation securities of the Company; or (E) the
dissolution, liquidation or winding up of the Company; or (iv) the date of a
Stock Acquisition.
Section 2.5 Cashless Exercise. In lieu of paying the Purchase Price, the OOGEDT
may exercise its purchase rights hereunder by cashless exercise, which shall be
effected by converting the Right to Purchase (the “Conversion Right”) into
shares of Common Stock or Next Financing Shares, as the case may be, as follows.
Upon exercise of the Conversion Right with respect to a particular number of
shares of Common Stock or Next Financing Shares, as the case may be (the
“Converted Right”), the Company shall deliver to the OOGEDT (without payment by
the OOGEDT of any cash, cancellation of indebtedness or delivery of any other
consideration) that number of shares of Common Stock or Next Financing Shares,
as the case may be, equal to the quotient obtained by dividing (a) the
difference between (i) the product of the Stock Price of a share of Common Stock
or Next Financing Shares, as the case may be, and the number of such shares into
which the Converted Right could have been exercised hereunder and (ii) the
Aggregate Purchase Price that would have been payable upon such exercise of the
Converted Right, by (b) the applicable Stock Price.
Section 2.6 Issuance of Shares. The issuance of Next Financing Shares upon
exercise of the purchase rights under this Right to Purchase shall be upon and
subject to the same terms and conditions (other than price and timing)
applicable to the First Qualifying Financing Transaction and, subject to
Section 3.4 below, the OOGEDT shall be entitled to all the same rights and
preferences with respect to each share of Next Financing Shares held by the
OOGEDT to which all other holders of shares of the same class and series of
stock are entitled. All shares of Common Stock or Next Financing Shares, as the
case may be, issued to the OOGEDT upon a purchase hereunder shall be validly
issued, fully paid, non-assessable and free from all taxes, liens and charges.
In case the OOGEDT shall exercise this Right to Purchase with respect to less
than all of the shares that may be purchased hereunder, or if future
disbursements of the Award are made under the Fund Agreement following any
exercise hereof, this Right to Purchase shall thereafter represent the right to
purchase the balance of such shares and any additional shares represented by
such additional Award disbursement. The issuance of certificates for shares upon
exercise of this Right to Purchase shall be made without charge to the holder
thereof for any issuance tax in respect thereof or other cost incurred by the
Company in connection with such exercise and the related issuance of the shares.
Notwithstanding anything to the contrary provided herein, the OOGEDT shall not
be required to execute, join or become a party to any other agreement, including
any shareholders agreement, in connection with the issuance to the OOGEDT of
Next Financing Shares or Common Stock.

 

7



--------------------------------------------------------------------------------



 



Section 2.7 Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, and once
designated, Next Financing Shares, solely for the purpose of issuance upon the
exercise of this Right to Purchase, the maximum number of shares issuable upon
the exercise of this Right to Purchase. If at any time the number of authorized
but unissued shares shall not be sufficient to permit exercise of this Right to
Purchase, the Company shall take such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock and Next Financing
Shares to such number of shares as shall be sufficient for such purpose.
Section 2.8 Certain Adjustments. The number of shares of Common Stock or Next
Financing Shares, as the case may be, purchasable hereunder and the Purchase
Price shall be subject to adjustment from time to time as hereinafter provided.
(a) In case of (i) any capital reorganization or any reclassification of the
capital stock of the Company, (ii) any consolidation or merger of the Company,
(iii) the disposition or transfer of assets of the Company other than in the
ordinary course of the Company’s business, (iv) any dividend or other
distribution to the holders of capital stock of the Company in the form of
additional shares of capital stock of the Company or its subsidiaries, property
of the Company or its subsidiaries (other than cash) or rights, options or
warrants to purchase or otherwise acquire shares of capital stock of the Company
or its subsidiaries, or (v) the dissolution, liquidation or winding up of the
Company, this Right to Purchase shall thereafter be exercisable for and the
OOGEDT shall thereafter be entitled to purchase (and it shall be a condition to
the consummation of any such transaction or event that appropriate provision
shall be made so that the OOGEDT shall thereafter be entitled to purchase) the
kind and amount of shares of stock and other securities and property receivable
in such transaction by a holder of the number of shares of Common Stock or Next
Financing Shares, as the case may be, for which this Right to Purchase entitled
the OOGEDT to purchase immediately prior to such capital reorganization,
reclassification of capital stock, non-surviving combination or disposition or
other transaction; and in any such case appropriate adjustments shall be made in
the application of the provisions of this paragraph with respect to rights and
interests thereafter purchasable upon the exercise of this Right to Purchase and
the Purchase Price. In the case of a capital reorganization or reclassification,
the number of shares that the OOGEDT is entitled to purchase hereunder shall be
proportionately increased in the case of a split or subdivision or
proportionately decreased in the case of a combination and the Purchase Price
shall be proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination.

 

8



--------------------------------------------------------------------------------



 



(b) In the case of any cash dividends declared or paid on the Common Stock or
the Next Financing Shares, as the case may be, of the Company prior to the
exercise of this Right to Purchase, the OOGEDT shall be entitled, upon exercise
of this Right to Purchase, to receive the value of any such dividends to the
full extent as if the OOGEDT had exercised this Right to Purchase as of the date
of declaration or payment of any such dividend. The OOGEDT, in its sole
discretion, shall elect one of the two following methods for the Company to pay
the value of such dividends to the OOGEDT: (i) in cash or (ii) by adjusting this
Right to Purchase to represent the right to acquire, in addition to the number
of shares receivable upon exercise hereof, and without payment of any additional
consideration therefor, the amount of such other shares of Common Stock or the
Next Financing Shares, as the case may be, of the Company that such holder could
have purchased with such cash dividend at the Stock Price on the date of such
exercise had it received such cash dividends on the date of their distribution
and had thereafter retained such shares and/or all other additional stock
available by it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions hereof.
(c) Notice of Adjustments or Dividends. Upon any event that has the effect of
causing an adjustment of shares of securities purchasable (or payment of
dividends) upon exercise of this Right to Purchase, a certificate, signed by
(i) an authorized officer of the Company or (ii) an independent firm of
certified public accountants selected by the Company at its own expense, setting
forth in reasonable detail the events requiring the adjustment and the method by
which such adjustment was calculated, shall promptly be mailed to the OOGEDT and
shall specify the adjusted Purchase Price and the number of shares of securities
(and payment of dividends) purchasable upon exercise of this Right to Purchase
after giving effect to the adjustment.
Section 2.9 Stock Certificate Legend. Each certificate representing shares of
Common Stock or Next Financing Shares issued pursuant to this Right to Purchase
shall be imprinted with a legend in substantially the following form:
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNLESS AND UNTIL REGISTERED UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR UNLESS SUCH OFFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION
OR IS OTHERWISE IN COMPLIANCE WITH THE ACT AND SUCH LAWS, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.
THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN
INVESTMENT UNIT AND AN EMERGING TECHNOLOGY FUND SECURITY AND AWARD AGREEMENT,
EACH DATED AS OF                     ,           , BY AND BETWEEN THE COMPANY
AND THE STATE OF TEXAS, ACTING BY AND THROUGH THE OFFICE OF GOVERNOR ECONOMIC
DEVELOPMENT AND TOURISM, WHICH INVESTMENT UNIT AND AGREEMENT CONTAIN, AMONG
OTHER PROVISIONS, RESTRICTIONS ON THE TRANSFER, SALE, OR OTHER DISPOSITION OF
THE SHARES EVIDENCED BY THIS CERTIFICATE. A COPY OF SUCH INVESTMENT UNIT AND
AGREEMENT HAS BEEN FILED, AND IS AVAILABLE FOR REVIEW BY THE RECORD HOLDER OF
THIS CERTIFICATE, AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

9



--------------------------------------------------------------------------------



 



Section 2.10 No Impairment. So long as this Right to Purchase is outstanding and
unexercised, the Company shall not, by amendment of its certificate of formation
(or other formation document) or bylaws or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Company, but
shall at all times in good faith assist in the carrying out of all the
provisions of this section and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the OOGEDT hereunder
against impairment.
ARTICLE III
MISCELLANEOUS
Section 3.1 Representations and Covenants of the Company.
(a) The Company shall comply with the Act, all applicable state securities laws,
and all other applicable laws and regulations in respect of the issuance of this
Unit and the issuance of any securities issued or issuable under Article II
hereof, and shall timely make all required filings and reports under such laws
and regulations.
(b) The Company represents that it has the power to issue this Unit and to carry
out the obligations hereunder, and the execution, delivery and performance by
the Company of this Unit has been duly authorized by all necessary corporate
action.
(c) The Company shall maintain or cause to be maintained books, records,
documents and other evidence pertaining to compliance with the requirements
contained in this Unit, and during all such time when the OOGEDT is holding this
Unit or any securities issued upon the exercise of the Right to Purchase under
Article II hereof, upon request shall allow or cause the entity which is
maintaining such items to allow the OOGEDT, or auditors for the OOGEDT,
including the State Auditor for the State of Texas, to inspect, audit, copy, or
abstract, all of its books, records, papers, or other documents relevant to this
Unit and the securities issued or issuable upon exercise of the Right to
Purchase under Article II hereof. The Company shall use or cause the entity that
is maintaining such books and records to use generally accepted accounting
principles in the maintenance of such books and records, and shall retain or
cause to be retained all of such books, records, documents and other evidence
for a period of seven (7) years from and after the later of (i) the date that
the Fund Agreement is terminated or the Fund Agreement’s term expires and (ii)
unless the Right to Purchase hereunder expires without having been exercised,
the date on which the OOGEDT fully divested all rights and ownership of all
stock that was issued upon the OOGEDT’s exercise of its Right to Purchase under
Article II hereof.

 

10



--------------------------------------------------------------------------------



 



Section 3.2 Representations and Covenants of the OOGEDT. The OOGEDT, by
acceptance of this Right to Purchase, agrees that the right to purchase shares
of Common Stock, Next Financing Shares or other securities to be issued upon
exercise hereof are being acquired for the OOGEDT’s own account to be held on
behalf of the State of Texas pursuant to the provisions of Chapter 490 of the
Texas Government Code and that the OOGEDT shall not offer, sell or otherwise
dispose of this Right to Purchase or any shares issuable hereunder except under
circumstances that will not result in a violation of the Act or any securities
laws of any state. Otherwise, the OOGEDT is permitted at any time and without
limitation to offer, sell or otherwise dispose of this Right to Purchase and any
securities issued hereunder in a manner that is in compliance with the Act and
any applicable state securities laws of, including making such offers, sales or
dispositions under Rule 144 of the Act. Prior to any offer, sale, or other
disposition of this Right to Purchase and any securities issued hereunder, the
OOGEDT shall provide the Company with fifteen (15) days written notice thereof.
Section 3.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery at the
respective addresses of the parties as set forth herein or on the register
maintained by Company. The Company and the OOGEDT may by notice so given change
the OOGEDT’s and Company’s respective address for future notice hereunder.
Notice shall conclusively be deemed to have been given when received. The
current addresses for notice are as follows:

         
 
  To OOGEDT:   Financial Services
 
      ETF Compliance
 
      PO Box 12878
 
      Austin, TX 78711-2878
 
      Email: ETF.Compliance@governor.state.tx.us
 
       
 
      with a concurrent copy to:
 
       
 
      ATTN: Emerging Technology Fund Award Program
 
      General Counsel
 
      Office of the Governor
 
      P.O Box 12428
 
      Austin, Texas 78711
 
      Phone: 512-463-1788
 
      Fax: 512-463-1932
 
       
 
  To Company:   John Porter
 
      Chief Executive Officer
 
      First Detect
 
      401 Congress Avenue, Suite 1650
 
      Austin, Texas  78701
 
      Phone: (512) 485-9530
 
      Fax: (512) 485-9531

 

11



--------------------------------------------------------------------------------



 



Section 3.4 No Rights as Shareholder. Nothing in the Unit shall be construed as
conferring on the OOGEDT or any other person any voting rights or other rights
as a shareholder of the Company. Further, from and after any exercise of the
Right to Purchase under Article II hereof, so long as the OOGEDT holds such
capital stock, the OOGEDT shall grant a revocable proxy (the “Proxy”) of all its
voting rights to the then-current Chief Executive Officer (or, if no Chief
Executive Officer is then serving, President) of the Company with respect to
each matter that is presented for a vote to holders of capital stock held by the
OOGEDT, substantially in the form attached hereto as Exhibit B (which form shall
provide, among other things, that such Proxy shall be voted in proportionate
accordance to the votes of such other holders (holding shares of the same class
and series of stock as the OOGEDT) on the matter). It is the general intent of
the OOGEDT not to revoke the Proxy unless the OOGEDT’s rights and interests
would be adversely and disproportionately effected in connection with a matter
on which the OOGEDT otherwise would have the right to vote, and any such
determination regarding whether any such matter has or would have an adverse or
disproportionate effect on the OOGEDT’s rights and interests shall be made in
the sole discretion of the OOGEDT. Notwithstanding anything to the contrary
herein, in the Fund Agreement or in connection with the OOGEDT’s grant of the
Proxy, upon exercise of the Right to Purchase hereunder, the OOGEDT shall become
the record holder of the Common Stock or Next Financing Shares, as the case may
be, and shall have all legal and beneficial ownership rights thereto at all
times (except as is specifically set forth in the Proxy). In addition,
notwithstanding the OOGEDT’s grant of the Proxy, the Company shall provide the
OOGEDT with all notices to which holders of Common Stock or Next Financing
Shares, as the case may be, are entitled, including without limitation all
notices of shareholders’ meetings and all notices of any votes upon any matters
submitted for a vote of the holders of Common Stock or the Next Financing
Shares, as the case may be, which notices shall be delivered by the Company to
the OOGEDT on or before such date as shall provide the OOGEDT with adequate time
to revoke the Proxy prior to such meeting or vote if the OOGEDT so chooses.
Section 3.5 Right of First Offer. If the OOGEDT shall decide at any time that it
wants to sell, transfer or assign all or any portion of its Common Stock or Next
Financing Shares (as the case may be, the “Offered Shares”) to any person or
entity that is not another Texas state agency, the OOGEDT shall first provide
the Company with a written offer to sell the Offered Shares to the Company at a
specified price per share. The Company shall then have thirty (30) days to
accept or reject such offer with respect to all but not less than all of the
Offered Shares. If the Company irrevocably accepts the offer within the
applicable time period, the Company shall have an additional thirty (30) days to
complete the purchase of the Offered Shares. The Company shall be permitted to
assign its purchase right under this Section 3.5 to one or more of its directors
or executive officers, but this right shall be otherwise non-assignable by the
Company. If the Company rejects the offer or fails to accept the offer within
the applicable time period with respect to all of the Offered Shares, then the
OOGEDT may sell all or a portion of the Offered Shares that have been offered
but not accepted for purchase by the Company within one hundred eighty
(180) days of such rejection or expiration of the time period for response to
any person or entity; provided, that the OOGEDT does not sell any of the Offered
Shares for less than one hundred percent (100%) of the per share price the
OOGEDT offered to the Company. If the OOGEDT does not sell the Offered Shares
within the time period and for the price indicated above, it must comply again
with the provisions of this Section 3.5 before selling all or any portion of the
Offered Shares.

 

12



--------------------------------------------------------------------------------



 



Section 3.6 Unit Register. The Company shall maintain at its principal executive
office books for the registration and the registration of transfer of the Unit.
The Company may deem and treat the OOGEDT as the absolute owner hereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone) for all purposes, and neither the Company nor the OOGEDT shall be
affected by any notice to the contrary.
Section 3.7 Transfers. The Company shall not close its books against the
transfer of this Unit or of any shares issued or issuable upon the exercise of
the Right to Purchase under Article II hereof in any manner which interferes
with the timely exercise of the Right to Purchase.
Section 3.8 Assignment. Except as specifically set forth in Section 3.5. the
Company shall not assign this Unit or any of its rights or obligations hereunder
without the prior written consent of the OOGEDT. Except as otherwise required by
Section 3.5 above, the OOGEDT may assign this Unit and any of its rights or
obligations hereunder without the consent of the Company but must first provide
the Company with fifteen (15) days written notice of such assignment. Subject to
the foregoing, this Unit and all terms, provisions and obligations set forth
herein shall be binding upon and shall inure to the benefit of the parties and
their respective successors and assigns and all other state agencies and any
other agencies, departments, divisions, governmental entities, public
corporations and other entities that shall be successors to any of the parties
or that shall succeed to or become obligated to perform or become bound by any
of the covenants, agreements or obligations hereunder of any of the parties
hereto.
Section 3.9 Governing Law and Venue. This Unit shall be governed by and
construed in accordance with the laws of the State of Texas and the United
States of America from time to time in effect, without regard to any otherwise
applicable conflict of law rules or requirements. The Company and all endorsers,
guarantors and sureties irrevocably agree that any action, claim, suit,
litigation or other proceeding (collectively, “Litigation”) arising out of or in
any way relating to this Unit, or the matters referred to therein, shall be
commenced exclusively in the Travis County District Court or the United States
District Court for the Western District of Texas, Austin Division, and hereby
irrevocably and unconditionally consents to the exclusive jurisdiction of those
courts for the purpose of prosecuting and/or defending such Litigation. The
Company and all endorsers, guarantors and sureties hereby waive and agree not to
assert by way of motion, as a defense, or otherwise, in any Litigation that
(a) the Company is not personally subject to the jurisdiction of the above-named
courts, (b) the Litigation is brought in an inconvenient forum or (c) the venue
of the Litigation is improper.
Section 3.10 Replacement. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Unit and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Company, or in the case of any such
mutilation, upon surrender and cancellation of the mutilated Unit, the Company
shall execute and deliver, in lieu thereof, a new Unit of like date and tenor.
Section 3.11 Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.

 

13



--------------------------------------------------------------------------------



 



Section 3.12 Proceeds. This Unit, the securities issuable upon exercise of the
Right to Purchase under Article II hereof, and all amounts of cash or other
benefits earned or received by the OOGEDT hereunder or by sale hereof, are held
for and on behalf of the State of Texas. Any and all cash received by the OOGEDT
under or by sale of this Unit or the securities issuable under the Right to
Purchase shall be deposited into the Emerging Technology Fund in accordance with
Chapter 490 of the Texas Government Code.
Section 3.13 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
Section 3.14 Further Assurances. The Company and the OOGEDT shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any governmental authority or
any other person, and otherwise fulfilling, or causing the fulfillment of, the
various obligations made herein), as may be reasonably required or desirable to
carry out or to perform the provisions of this Unit and to consummate and make
effective as promptly as possible the transactions contemplated by this Unit.
Section 3.15 Agreement by OOGEDT. Receipt of this Unit by the OOGEDT shall
constitute acceptance of and agreement to the foregoing terms and conditions.
Section 3.16 Amendment. Any term of this Unit may be amended and the observance
of any term of this Unit may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the OOGEDT.
Section 3.17 Headings. The section headings in this Unit are inserted for
purposes of convenience only and shall have no substantive effect.
Section 3.18 Survival. The warranties, representations and covenants contained
in or made pursuant to this Unit shall survive the execution and delivery of
this Unit and shall survive any breach, expiration or termination of the Fund
Agreement. Notwithstanding anything herein to the contrary, this Unit, including
without limitation the Right to Purchase under Article II hereof, shall survive
the repayment of the Note.
Section 3.19 Exhibits. The exhibits referred to herein are hereby incorporated
fully herein by this reference.
[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Investment Unit to be signed by
its duly authorized officers in Austin, Texas as of the date and year first
written above.

         
 
  1st Detect Corporation    
 
       
 
       
 
  John Porter    
 
  Chief Executive Officer    

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A

Notice of Purchase
The undersigned, representing the State of Texas, acting by and through the
Office of Governor Economic Development and Tourism, together with its nominees
or assigns (the “OOGEDT”), pursuant to the provisions of the Investment Unit,
dated [                    ] (the “Unit”), issued to the OOGEDT by 1st Detect
Corporation, a Delaware corporation (the “Company”), hereby agrees to subscribe
for and purchase                      shares of [Common Stock / Series
           Preferred Stock], par value $0.001 per share, of the Company covered
by the Right to Purchase (as defined in the Unit), and makes such payment
therefor in full at the Purchase Price (as defined in the Unit) either in cash,
by cashless exercise or by other method as provided by the Unit.

         
Signature:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Dated:
       
 
       

INSTRUCTIONS FOR REGISTRATION OF STOCK:

         
Name
       
 
       
 
        (please type or print in block letters)
 
       
Address
       
 
       
 
       
Address
       
 
       

 

16



--------------------------------------------------------------------------------



 



Exhibit B
Form of Revocable Proxy
CONTINUING REVOCABLE PROXY
The State of Texas, acting by and through the Office of the Governor Economic
Development and Tourism (the “undersigned”), hereby grants to the then-current
Chief Executive Officer (or, if no Chief Executive Officer is serving,
President), of 1st Detect Corporation, a Delaware corporation (the “Company”), a
proxy with full power of substitution to vote, or execute and deliver written
consents or otherwise act with respect to the [INSERT NUMBER] shares of Stock
the undersigned owns, beneficially or of record, that were issued to the
undersigned by the Company on                           , 2     , in
proportionate accordance to the votes on the applicable matter of such other
holders of the Company’s Stock who hold shares of the same class and series as
held by the undersigned, as fully, to the same extent and with the same effect
as the undersigned might or could do under any applicable laws or regulations
governing the rights and powers of shareholders of a Texas corporation, and in
connection therewith to execute any documents which are necessary or appropriate
in order to effectuate the foregoing, on any matter requiring the vote of the
holders of the Stock, or by written consent in lieu of a meeting, or otherwise,
or whether such vote is to be cast in person, or by proxy, or as otherwise
permitted by law. The proxy granted herein (x) shall be revocable at any time by
the undersigned upon notice by the undersigned to the Company and,
(y) notwithstanding Section 21.368 of the Texas Business Organizations Code,
Article 2.29(C) of the Texas Business Corporation Act, or any similar or
successor statute, shall remain valid and in effect from the date hereof until
the date it is revoked as described in clause(x) preceding.

                  Date:                     ,       2        THE STATE OF TEXAS
 
                         
 
  By:            
 
  Title:       Chief of Staff    
 
          Office of the Governor    

 

17